Per Curiam:
We are of the opinion that in view of the interest of the defendant’s witnesses in exculpating themselves from fault, a fair question of fact was presented upon the evidence, as to whether the death of the deceased was accidental or suicidal. The evidence of the personal history of the deceased was very meager, and nothing to indicate a suicidal tendency upon his part. We are not convinced that the result would probably be different upon another trial. All concurred, except Foote and De Angelis, JJ., who dissented, and voted for affirmance. Order reversed, with costs, and verdict of the jury reinstated, with costs.